Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on February 03, 2021 for the patent application 17/166,807.   


Status of Claims

Claims 1 - 17 are pending in the application.
Claims 1 - 17 are currently amended in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 03, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 17 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 7 as the claim that represents the claimed invention for analysis and is similar to method Claim 1 and system claim 11. Claim 7 recites the limitations of:

( A ) receiving, by a person to person (P2P) payments platform, from a sender computing device, a transaction request message including an identifier of a recipient, a selection of a payment device, and a payment amount;
( B ) determining, by the P2P payments platform, based on the identifier, a registration status of the recipient at the P2P payments platform; 
( C ) in response to the recipient being registered: 
determining, by the P2P payments platform, from the identifier of the recipient, an account of the recipient; and 
initiating, by the P2P payments platform, a request to a payment network to effect a transfer of the payment amount from an account associated with the selected payment device to the account of the recipient; and
( D ) in response to the recipient being unregistered, initiating, by the P2P payments platform, a request to the payment network to effect a transfer of the payment amount from the account associated with the selected payment device to an escrow account, and transmitting, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register to receive the payment amount.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 7 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the person to person (P2P) payments platform or any of the bolded limitations in claim 7 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 11.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “initiating” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 7, limitation ( A ) – ( D ) above in Applicant’s specification para [0034], which discloses “An example payment system 100 that incorporates a P2P payments platform (referred to below as simply a "P2P platform") 102 for effecting an electronic funds transfer from a sender 104 to a recipient 106 is illustrated in schematic form in FIG. 1. The sender 104 may initiate the funds transfer from a computing device, for example a mobile computing device, such as a smartphone or smart watch, or a desktop or laptop computing device. The sender device 104 is configured in largely conventional fashion, and includes standard software components, such as a web browser. In some embodiments the sender device may also include a dedicated application, such as a mobile application (app) for interacting with the P2P platform 102. The sender device 104 also may include payment-related applications, such as a digital wallet application. Sensitive data of the digital wallet application may be stored in a secure element (SE) or trusted execution environment (TEE) of the sender device 104, for example.“.  

Also, claim 7, limitation ( A ) above in Applicant’s specification para [0086], which discloses “The computing device 500 includes at least one or more of the following standard, commercially available, computer components, all interconnected by a bus 535: (a) random access memory (RAM) 526; (b) at least one computer processor 528; and (c) a network interface connector (NIC) 530 which connects the computer device 500 to a data communications network (such as network 20) and/or to external devices.“.  

Also, claim 7, limitation ( A ) and ( D ) above in Applicant’s specification para [0014], which discloses “Also disclosed herein is a method for open-loop person to person payments comprising: (i) receiving, at a person to person (P2P) payments platform from a sender computing device, a transaction request message including an identifier of a recipient, a selection of a payment device, and a payment amount; (ii) determining, based on the identifier, a registration status of the recipient; (iii) if the recipient is registered: (a) determining, from the identifier of the recipient, an account of the recipient; and (b) initiating a request to a payment network to effect a transfer of the payment amount from an account associated with the selected payment device to an account of the recipient; (iv) if the recipient is unregistered, effecting a transfer of the payment amount from an account associated with the selected payment device to an escrow account, and trans­ mitting, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register an account at the P2P payments platform to receive the payment amount.“. 

Also, claim 7, limitation ( C ) and ( D ) above in Applicant’s specification para [0040], which discloses “Also shown in FIG. 1, and forming part of the payment system 100, are a payment network 112 and an issuer server computer 114. Operation of the payment system 100 does not necessarily require that the payment network 112 and the issuer server computer 114 be operated in other than a conventional manner, and thus the payment network 112 and the issuer server computer 114 may be constituted in a known manner; it should be noted though that in effect, and as will be seen, the WSP computer 116 may serve (among other roles) in the place of the acquirer computer 110 that is depicted in FIG. 1. Thus, the payment network 112 may receive authorization requests from the WSP computer 116 as if (from the point of view of the payment network 112) the WSP computer 116 were an acquirer computer.“.   Similar arguments apply to claims 1 and 11.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 7 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 7 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 7 and 11 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 6, 8 – 10 and 12 - 17 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 6, 8 – 10 and 12 - 17 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 7 and 11 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 6, 8 – 10 and 12 - 17  clearly further define the abstract idea as stated above and claims 3, 5, 9, 13, 16 and 17 further define extra-solution activities such as wherein the optical code also encodes a URL of a payment webpage of the P2P payments platform and initiating a transfer of the payment amount from the escrow account to the generated recipient account and presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 6, 8 – 10 and 12 - 17 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 17are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being obvious over John Tumminaro et al.  (Pub. # US 2007/0255653 A1 – herein referred to as Tumminaro) in view of Travis H. K. Green et al. (Pub. # US 2014/0279457 A1 – herein referred to as Green).

Re: Claim 1, Tumminaro discloses a method for open-loop person to person payments, the method comprising: 
receiving, at a person to person (P2P) payments platform, a transaction request message from a sender computing device, the transaction request message including an identifier of a recipient, a selection of a payment device, and a payment amount (Tumminaro, [0624] - For example, when using an instant messenger program (e.g., AOL Instant Messenger, ICQ, Yahoo! Messenger, Microsoft Windows Live Messenger, Google Talk, or Skype), there will be an option to send another user a payment. The option to send a payment can be accessible using a right click of a mouse or though a pull-down or cascading menu. The recipient can be identified through user name, member name, phone number, member number, account number, or another identifier. The payment will be processed through the mobile payment service server.); 
determining, by the P2P payments platform, based on the identifier of the recipient, that the recipient does not have an account registered with the P2P payments platform (Tumminaro, [0540] - Reference is now made to FIG. 51, which shows a registration process for a new account holder in accordance with an embodiment of the present invention. When the recipient of funds is not already an account holder, one embodiment of the present invention invokes a viral form of new customer acquisition where the existing account holders bring in new account holders by simply sending funds to nonaccount recipients. The nonaccount recipient receives an SMS message stating that they have funds available and inviting them to register access to the funds as indicated at 5101. A web address is provided.); 
initiating, by the P2P payments platform, a request to a payment network to effect a transfer of the payment amount from an account associated with the selected payment device to an escrow account maintained at an acquirer system (Tumminaro, [0541] - Registration can occur at any bank partner or on-line at a web page accessed over the Internet as indicated at 5102. The registration process enables the recipient to open a prefunded (using the transferred funds) debit account. This process is similar to opening any other bank account except there is no minimum account balance so even individuals who do not qualify for a checking or savings account at a bank can participate.).
However, Tumminaro does not expressly disclose:  
transmitting, by the P2P payments platform, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register with the P2P payments platform to receive the payment amount.
In a similar field of endeavor, Green discloses:
transmitting, by the P2P payments platform, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register with the P2P payments platform to receive the payment amount (Green, [0015] - For example, a sender may be able to select a different payment instrument, such as a different credit card, to continue processing the payment, or the sender may transfer additional funds into their electronic payment account. In certain other example embodiments, the payment system may display a security challenge in the sender communication application, requesting verification of the sender's identity before proceeding with the payment transaction. In certain other example embodiments, the payment system may display a payment notification object in each recipient communication application. The notification may request an acceptance notification from the recipient before proceeding with processing of the payment. Once the payment transaction information is accepted, the payment processing system transfers the indicated payment amount from the sender electronic payment account to the recipient payment account.).
Therefore, in light of the teachings of Green, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Tumminaro, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a user to send an electronic payment to another user participating in the communication session, displaying a payment information object in a communication application of the user sending the payment, receiving payment information entered by the sender at the payment information object, and communicating the received payment information to a payment processing system for processing of the payment and delivery of the payment amount to a payment account of the recipient.

Re: Claim 2, Tumminaro discloses the method according to claim 1, 
wherein the identifier of the recipient is determined by scanning, with the sender computing device, an optical code that encodes at least the identifier of the recipient (Tumminaro, [0491] - In order to speed up preauthorized purchases, in one embodiment, the cell phone includes an externally visible bar code that can be scanned at the POS to both initiate and conclude a transaction. Alternatively, the bar code may be displayed on the screen of the cell phone and scanned in at the POS. Because speed and convenience is so important for many daily purchases, the bar code, together with the locally cached green list, enables merchants to accept the purchase "on the fly" and then submit the transaction in a batch mode at selected intervals.).  

Re: Claim 3, Tumminaro discloses the method according to claim 2, 
wherein the optical code also encodes a URL of a payment webpage of the P2P payments platform (Tumminaro, [0157] - In an embodiment, with a Web browser executing on a device, a user accesses a system on the World Wide Web (WWW) through a network such as the Internet. The web browser is used to download web pages or other content in various formats including HTML, XML, text, PDF, and postscript, and can be used to upload information to other parts of the system. The web browser can use uniform resource identifiers (URLs) to identify resources on the web and hypertext transfer protocol (HTTP) in transferring files on the web.).  

Re: Claim 4, Tumminaro discloses the method according to claim 1, 
further comprising generating an account for the recipient at the acquirer system on registration of the recipient at the P2P payments platform (Tumminaro, [0209] - Sending money from one account holder to another across the room, across town, or across the country is easy, convenient, and inexpensive. A prepaid debit account holder can send money to any SMS-enabled handset account holder, even if they do not have the mobile client application installed on their mobile device or a prepaid debit account. If the recipient is not already an account holder, the recipient receives a SMS text message indicating that funds have been transferred in their name. To get timely access to these funds, the recipient registers for their own prepaid debit account. This viral messaging makes it easy for nonaccount users to become registered account holders themselves. If the mobile device used by the nonaccount user supports a WAP or mobile Internet browser, then the sign-up may occur immediately via the telephone. The user also has the option to sign up for the service using the web, a kiosk, in person at a merchant partner or through another device.).  

Re: Claim 5, Tumminaro discloses the method according to claim 4, 
further comprising initiating a transfer of the payment amount from the escrow account to the generated recipient account (Tumminaro, [0494] - With SMS, an SMS aggregator routes the messages between the payment server and the account holder in real time and the funds are immediately available for use by the recipient. If the financial transaction includes another party, the server also uses SMS to communicate with the other party in real time again using the SMS aggregator. SMS is a particularly important mechanism when a nonaccount holder is the recipient of a payment transfer from an account holder. A problem for the nonaccount holder is the lack of the MCA embedded in their phone so SMS is a mechanism for communicating with the nonaccount holder. The MCA manages and inserts a transaction number that includes idempotent keys that make the transaction number unique for data services SMS, HTTP, and HTTPS protocol messages but there is no transaction number when using manual SMS.).  

Re: Claim 6, Tumminaro discloses the method according to claim 1, 
wherein the identifier of the recipient is a mobile phone number, an email address, or an account identifier for the recipient at a messaging service (Tumminaro, [0182] - In one specific embodiment, a software application, referred to as a mobile client application (MCA), resident on the mobile phone only requires account holders to have a mobile phone number and the prepaid debit account. Optionally, a credit card or a checking account can be accessed as a source of funding. Advantageously, no additional hardware such as a point of sale terminal or Internet access required. Once registered, an account holder sets up a unique account holder identification number (PIN) to verify all transactions. Upon registering, the account holder enters their mobile phone number and a server pushes the mobile client application to their phone. Once the mobile client application is installed, the account holder can begin using the mobile phone for concluding financial transactions.).  

Re: Claim 7, Tumminaro discloses a method for open-loop person to person payments, the method comprising: 
receiving, by a person to person (P2P) payments platform, from a sender computing device, a transaction request message including an identifier of a recipient, a selection of a payment device, and a payment amount (Tumminaro, [0624] - For example, when using an instant messenger program (e.g., AOL Instant Messenger, ICQ, Yahoo! Messenger, Microsoft Windows Live Messenger, Google Talk, or Skype), there will be an option to send another user a payment. The option to send a payment can be accessible using a right click of a mouse or though a pull-down or cascading menu. The recipient can be identified through user name, member name, phone number, member number, account number, or another identifier. The payment will be processed through the mobile payment service server.);
determining, by the P2P payments platform, based on the identifier, a registration status of the recipient at the P2P payments platform (Tumminaro, [0540] - Reference is now made to FIG. 51, which shows a registration process for a new account holder in accordance with an embodiment of the present invention. When the recipient of funds is not already an account holder, one embodiment of the present invention invokes a viral form of new customer acquisition where the existing account holders bring in new account holders by simply sending funds to nonaccount recipients. The nonaccount recipient receives an SMS message stating that they have funds available and inviting them to register access to the funds as indicated at 5101. A web address is provided.); 
in response to the recipient being registered: 
determining, by the P2P payments platform, from the identifier of the recipient, an account of the recipient (Tumminaro, [0129] -  If the customer wishes to send money to another person o    chant, he provides the appropriate information via his access device, for example his cell phone, and a record of the transaction is made by the system. As part of the transaction, the customer's account is debited and the recipient's account is credited. Because the funds are actually maintained in a single pooled account, there is no external transfer of funds. Instead, the only change is the debiting and crediting of the respective accounts reflected in the system of record, which occurs substantially in real time.); and 
initiating, by the P2P payments platform, a request to a payment network to effect a transfer of the payment amount from an account associated with the selected payment device to the account of the recipient (Tumminaro, [0134] -  In an implementation, the funding source for these financial transactions can be the owner or operator of the applications server (which is sometimes referred to as a mobile payment server or mobile payment service). Then, customers (and merchants) are able to load or unload funds from the mobile payment service. These funds can be from any source including a cash, check, cash, on-line payment solution, wire funds transfer, checking account, savings account, certificates of deposit, reverse mortgage account, brokerage account, dividends, bonds, hedge fund account, credit card, debit card, or any financial instrument, or any combination of these.).
However, Tumminaro does not expressly disclose:  
in response to the recipient being unregistered, initiating, by the P2P payments platform, a request to the payment network to effect a transfer of the payment amount from the account associated with the selected payment device to an escrow account, and transmitting, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register to receive the payment amount.
In a similar field of endeavor, Green discloses:
in response to the recipient being unregistered, initiating, by the P2P payments platform, a request to the payment network to effect a transfer of the payment amount from the account associated with the selected payment device to an escrow account, and transmitting, to the recipient based on the identifier, a payment notification message, said payment notification message including a link for the recipient to register to receive the payment amount (Green, [0015] - For example, a sender may be able to select a different payment instrument, such as a different credit card, to continue processing the payment, or the sender may transfer additional funds into their electronic payment account. In certain other example embodiments, the payment system may display a security challenge in the sender communication application, requesting verification of the sender's identity before proceeding with the payment transaction. In certain other example embodiments, the payment system may display a payment notification object in each recipient communication application. The notification may request an acceptance notification from the recipient before proceeding with processing of the payment. Once the payment transaction information is accepted, the payment processing system transfers the indicated payment amount from the sender electronic payment account to the recipient payment account.).
Therefore, in light of the teachings of Green it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Tumminaro, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a user to send an electronic payment to another user participating in the communication session, displaying a payment information object in a communication application of the user sending the payment, receiving payment information entered by the sender at the payment information object, and communicating the received payment information to a payment processing system for processing of the payment and delivery of the payment amount to a payment account of the recipient.

Re: Claim 8, Tumminaro discloses the method according to claim 7, further comprising,
responsive to a determination that the recipient is unregistered, requesting generation of an Page 3 of 6Preliminary Amendment account for the recipient at the acquirer system on registration of the recipient at the P2P payments platform (Tumminaro, [0540] - Reference is now made to FIG. 51, which shows a registration process for a new account holder in accordance with an embodiment of the present invention. When the recipient of funds is not already an account holder, one embodiment of the present invention invokes a viral form of new customer acquisition where the existing account holders bring in new account holders by simply sending funds to nonaccount recipients. The nonaccount recipient receives an SMS message stating that they have funds available and inviting them to register access to the funds as indicated at 5101. A web address is provided.).  

Re: Claim 9, Claim 9 is a method claim corresponding to method claim 5.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claim 5.

Re: Claim 10, Claim 10 is a method claim corresponding to method claim 6.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 11, Claim 11 is a system claim corresponding to method claim 7.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 12, Claim 12 is a system claim corresponding to method claim 8.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 8.

Re: Claim 13, Claim 13 is a system claim corresponding to method claim 9.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 9.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 10.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 10.

Re: Claim 15, Tumminaro discloses the system according to claim 11, 
further comprising the sender computing device (Tumminaro, [0182] -  In one specific embodiment, a software application, referred to as a mobile client application (MCA), resident on the mobile phone only requires account holders to have a mobile phone number and the prepaid debit account. Optionally, a credit card or a checking account can be accessed as a source of funding. Advantageously, no additional hardware such as a point of sale terminal or Internet access required. Once registered, an account holder sets up a unique account holder identification number (PIN) to verify all transactions. Upon registering, the account holder enters their mobile phone number and a server pushes the mobile client application to their phone. Once the mobile client application is installed, the account holder can begin using the mobile phone for concluding financial transactions.).  

Re: Claim 16, Claim 16 is a system claim corresponding to method claim 2.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 17, Claim 17 is a system claim corresponding to method claim 3.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claim 3.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696